United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3615
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Jason Dean Butters,                     *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 25, 2009
                                Filed: March 3, 2009
                                 ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Jason Butters (Butters) appeals the 120-month sentence the district court1
imposed following his guilty plea to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Specifically, Butters challenges
the court’s application of a 4-level enhancement for possessing a firearm in
connection with another felony offense, see U.S.S.G. § 2K2.1(b)(6), arguing there was
insufficient evidence he committed a robbery or drug offense.



      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
      We initially note Butters failed to include in the record on appeal the grand jury
testimony and police reports upon which he relies. See 8th Cir. R. 10A(a) (declaring
an appellant must ensure all exhibits are submitted to the clerk no later than the filing
of appellant’s opening brief). Based on our review of the available record on appeal,
we cannot find any indication the district court clearly erred in finding Butters
possessed a firearm in connection with another felony offense. See United States v.
Smith, 535 F.3d 883, 885 (8th Cir. 2008) (standard of review); United States v.
Raglin, 500 F.3d 675, 677 (8th Cir. 2007) (explaining, when there is no prior
conviction for a felony offense, the government must prove by a preponderance of
evidence that the defendant committed such an offense); United States v. Hallam, 407
F.3d 942, 949 (8th Cir. 2005) (concluding the record supported the district court’s
finding under a preponderance standard that the defendant committed felony drug
offenses where the police found drug paraphernalia associated with the manufacture
and distribution of methamphetamine, four grams of methamphetamine, and $800
during a search of defendant’s house; this evidence, along with statements by
defendant’s brother and another witness, supported the district court’s finding).

      We affirm.
                        ______________________________




                                           -2-